Citation Nr: 0812792	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  07-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  A hearing was held at the RO before the 
undersigned Veterans Law Judge in March 2008.


FINDINGS OF FACT

1.  Chronic hearing loss was not present during service, was 
not manifest within a year after separation from service, and 
the preponderance of the evidence shows that the current 
hearing loss is did not develop as a result of any incident 
during service, to include exposure to noise.  

2.  Tinnitus was not present during service and the currently 
claimed tinnitus did not develop as a result of any incident 
during service, to include exposure to noise.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  A letter from the RO dated in July 
2006 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The veteran's duty-to-assist letter was provided before the 
adjudication of his claims.  The letter specifically informed 
the veteran that he should submit any additional evidence 
that he had in his possession.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes, therefore, that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He was also 
afforded a VA medical examination, and an appropriate medical 
opinion was provided.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For Hearing Loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

During the hearing held in March 2008, the veteran testified 
that he was exposed to noise during service in his duties in 
the Navy.  He recounted being exposed to very loud noise in 
service due to noise from airplanes aboard an aircraft 
carrier.  He stated that he repeatedly had to take the chocks 
out from under wheels while the places were running.  He 
expressed his opinion that this noise exposure caused him to 
develop hearing loss.  

The Board finds that the veteran's account of exposure to 
noise in service is credible.  However, after reviewing all 
of the evidence, the Board finds that the veteran's current 
hearing was not present until many years after service, and 
is not etiologically or causally related to active duty 
service or any incident therein.  

The veteran's service records do not contain any references 
to hearing loss.  On separation examination in December 1945 
the veteran's hearing was found to be normal on both the 
whispered voice test and the coin click test.

There is no medical evidence of hearing loss within a year 
after separation from service.  The veteran did not mention 
any problem with hearing loss in a claim for compensation 
which he filed with the VA several years after service in 
April 1952.  The only disability which he mentioned at that 
time was a disorder of the eyes.  The report of a VA 
examination conducted in July 1952 is likewise negative for 
any complaints pertaining to the ears.  

The earliest evidence of hearing loss is from many years 
after service.  For example, a VA treatment record dated in 
June 2006 reflects that the veteran had hearing loss.  The 
treatment records contain no medical opinion indicating that 
the hearing loss is related to service.  The veteran was 
advised that these were typical presbycusis effects.  The 
examiner noted that it was possible that military noise 
exposure could have been a contributing factor to early 
changes in hearing, but stated that additional review of 
records and history was indicated given the current hearing 
loss configuration and the period of time since military 
noise exposure.  

The are two medical opinions regarding the etiology of the 
hearing loss.  A report dated in March 2007 from H. L. 
Wilson, M.D., states that the veteran was exposed to a very 
significant amount of noise during service from planes taking 
off and landing, and had not had any other significant noise 
exposure as he had worked as a barber.  Following 
examination, it was reported that the veteran had very 
pronounced bilateral sensorineural hearing loss.  The 
physician concluded that in his opinion, the hearing loss was 
as likely as not a result of exposure to a high noise 
environment while on active duty aboard an aircraft carrier.  

On the other hand, the report of an audio examination 
conducted by the VA in December 2006 contains an opinion that 
weighs against the claim.  The report reflects that the 
examiner reviewed the veteran's service medical records, 
including the normal hearing tests on separation.  The 
examiner also noted that a VA treatment record from 2006 
noted severe hearing loss.  The reported that the veteran 
gave a history of noise exposure during service due to 
aircraft and large naval guns.  The veteran also reportedly 
had some noise from his employment in construction for five 
years.  After testing, the examiner concluded that the 
veteran's hearing loss was less likely than not due to the 
noise exposure during service.  The examiner noted that the 
type of tests conducted on separation do not assess higher 
frequencies, and therefore the veteran could have sustained 
some minor changes in hearing in the higher frequencies while 
on active duty.  However, the VA examiner further stated that 
the audiological evaluation currently revealed a gradually 
sloping mild to severe hearing loss 60 years after service.  
The examiner concluded that this was more likely due to 
presbycusis or some other etiology.  

In analyzing the foregoing evidence, the Board has considered 
the veteran's testimony as to his belief that his hearing 
loss is related to service; however, the veteran, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  For the sake of 
analyzing the claim, the Board accepts the veteran's 
testimony that he was exposed to factors such as loud noises.  
However, to the extent that the veteran's testimony may be 
interpreted as indicating that he had continuity of 
symptomatology of hearing loss since service, the Board 
concludes that the testimony has less probative value than 
the other evidence of record which shows that there was no 
hearing loss for many years.  In this regard, the Board notes 
that the veteran's testimony is contradicted by the service 
records which indicate that he had normal hearing on 
examination in service, as well as the subsequent claim and 
VA exam in 1952.  Moreover, any claim of having had hearing 
loss on an ongoing basis is further contradicted by the 
complete lack of any medical evidence for many years after 
service.  Indeed, there is no indication that this disability 
was diagnosed or treated for many years following his 
separation from service. See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in deciding a service connection claim).  The 
Board concludes that contemporaneous medical records, such as 
the service records which are silent for complaints of 
hearing loss and show normal results on testing have 
significantly higher probative value than testimony presented 
many years later in support of a claim for monetary benefits.  

The Board also finds that the VA medical opinion which weighs 
against the claim has higher probative value than the private 
opinion which provided support for the claim.  In this 
regard, the Board notes that the VA opinion was based on a 
review of all relevant evidence including the service medical 
records and the claims file.  Moreover, the VA opinion that 
the disorder is not related to service seem to be more 
consistent with the lack of complaints until approximately 60 
years after service.  

Therefore, the Board finds that although the veteran may have 
sustained acoustic trauma in service, the preponderance of 
the evidence shows that chronic hearing loss was not present 
during service, was not manifest within a year after 
separation from service, and any current hearing loss is not 
attributable to any event or injury during service.  
Accordingly, the Board concludes that hearing loss was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  





II.  Entitlement To Service Connection For Tinnitus.

The veteran's service medical records are negative for any 
references to tinnitus.  On separation from service in 
December 1945, the ears were found to be normal, and there 
was no mention of tinnitus.  

The first evidence of tinnitus is not until many years after 
separation from service.  The VA audiology treatment record 
dated in June 2006 notes that the veteran reported that once 
in a while he had a little ringing in his ears.  There was no 
indication that the ringing was related to service.  
Similarly, the private medical report dated in March 2007 
does not address the etiology of the tinnitus.  

The only competent evidence weighs against the claim.  The 
report of an audio examination conducted by the VA in 
December 2006 reflects that the veteran's complaints included 
having tinnitus.  Following testing and review of the claims 
file, the examiner stated that individuals that are exposed 
to loud noise will typically report tinnitus.  However, the 
examiner further noted that the veteran could not remember an 
exact date of onset, and reported that he had tinnitus only 
about once a week.  Therefore, the examiner concluded that 
the tinnitus was more likely due to presbycusis or some other 
etiology.  

For the foregoing reasons, the Board finds that tinnitus was 
not present during service and the currently claimed tinnitus 
did not develop as a result of any incident during service, 
to include exposure to noise.  Accordingly, the Board 
concludes that tinnitus was not incurred in or aggravated by 
service.  





ORDER

1.  Service connection for hearing loss is denied.  

2.  Service connection for tinnitus is denied.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


